

115 HR 2286 IH: Domestic Maritime Centers of Excellence Act of 2017
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2286IN THE HOUSE OF REPRESENTATIVESMay 2, 2017Mr. Gene Green of Texas (for himself, Mr. Wittman, Mr. Lowenthal, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the Secretary of Transportation to designate certain entities as centers of excellence for domestic maritime workforce training and education, and for other purposes. 
1.Short titleThis Act may be cited as the Domestic Maritime Centers of Excellence Act of 2017. 2.Domestic maritime centers of excellence (a)Designation authorityThe Secretary of Transportation is authorized to designate community and technical colleges with a maritime training program and maritime training centers operated by or under the supervision of a State, if located in the United States along the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, Arctic Ocean, Bering Sea, Gulf of Alaska, or Great Lakes, as centers of excellence for domestic maritime workforce training and education. 
(b)Assistance 
(1)TypesThe Secretary may provide to an entity designated as a center of excellence under subsection (a)— (A)technical assistance; 
(B)surplus Federal equipment and assets; and (C)funding. 
(2)PurposesThe Secretary may provide assistance under paragraph (1)— (A)to support a maritime workforce program; and 
(B)to assist an entity designated as a center of excellence under subsection (a) to expand the capacity of the entity to train the domestic maritime workforce of the United States, including by— (i)admitting additional students; 
(ii)recruiting and training faculty; (iii)expanding facilities; 
(iv)creating new maritime career pathways; and (v)awarding students credit for prior experience, including military service.  
